DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary amendment of disclosure filed on 8/7/2020 has been entered. Accordingly, the amended Specification and Claims are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/7/2020 and 2/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 line 2 should be corrected to read, “extends around the axis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, 8, 16, and 18, the use of the word “can” render it unclear whether the limitation for which the word appears is actually required of the claimed invention.  As best understood, instances of “can” are read as being read as capable of.
Regarding claim 3, the limitation “two parallel coaxial axle portions” is unclear as the terms parallel and coaxial have different meanings.  As best understood, these will be considered just coaxial portions.
Regarding claim 9, there is a lack of antecedent basis for the first and second positions, and it is further unclear how the switching portion can in fact be frictionally retained in each of such positions as the switching portion is moved per claim 1.  As best understood, this will be understood as the switch remaining in the position in which it is switched to.
Regarding claim 10, there is a lack of antecedent basis for the first position, and it is further unclear how the spring bias is related to such a position as it has not been defined.
Regarding claim 11, it is unclear how or if the movably mounted recitation is related to the rotation as defined in claim 1.
Regarding claim 14, there is a lack of antecedent basis for the first and second positions, thus rendering unclear what the scope of the rotation is and how or if such rotation is related to the movably mounted recitation of claim 1.
Regarding claim 15, it is unclear how “an axis of rotation” and “its axis of rotation” are related to “an axis of rotation” as recited in claim 1.
Regarding claim 17, there is a lack of antecedent basis for “the flexible portion”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 2,937,264).

In regards to claim 1, Snyder discloses in Figures 1-4, a lighting unit (32) for a tool or instrument (spirit level), the unit (32) comprising: a housing (see Fig. 3), a battery within the housing (Col. 2 lines 46-48, Col. 4 lines 16-17), a bulb (44), and an electrical circuit (Col. 4 lines 16-19), which is within the housing and connects the bulb to the battery (Col. 4 lines 16-19), the housing having a switching portion (at 45), and a part of the circuit being mounted on the switching portion such that the switching portion can be moved to open and close the circuit (Col. 2 lines 68-71), and a mounting means arranged to mount the housing for rotation about an axis of rotation 

In regards to claim 2, Snyder discloses in Figures 1-4, the housing (of 32) comprises an outer wall which extends round the axis of rotation (see Fig. 4, said axis being that of the flashlight). 
 
In regards to claim 3, Snyder discloses in Figures 1-4, two coaxial axle portions (left and right portions of the flashlight as oriented in Figs. 3 or 4) each of which is arranged to be rotatably supported in the tool or instrument (see Fig. 4).  

In regards to claim 4, Snyder discloses in Figures 1-4, the bulb (44) is housed in one of the axle portions (see Fig. 3).  

In regards to claim 5, Snyder discloses in Figures 1-4, the switching portion (at 45) has a cam formed thereon and having a cam surface which can be pressed to close the circuit (as the structural details of the cam are not currently claimed, a standard switch is considered to meet this limitation, see 45, Fig. 3).  

In regards to claim 6, Snyder discloses in Figures 1-4, the switching portion (at 45) is movable between a first position in which it opens the circuit and a second position in which it closes the circuit (such defining the operation of a standard switch 45).  



In regards to claim 8, Snyder discloses in Figures 1-4, the body (10) defines an opening (any one of 11-14) into which the lighting unit (can be removably inserted (see Fig. 1), and the opening is shaped so as to support the lighting unit when it is inserted into the opening (see Figs. 1 and 4).  

In regards to claim 9, Snyder discloses in Figures 1-4, the switching portion (45) is arranged to be frictionally retained in each of the first and second positions (such being required for the operation of a standard switch, first and second positions correlating to on and off positions respectively).  

In regards to claim 10, Snyder discloses in Figures 1-4, the switching portion is spring biased towards the first position (a standard switch is considered spring biased in either the on or off position, dependent upon which position is being switched to).  

In regards to claim 14, Snyder discloses in Figures 1-4, the housing (32) is rotatably mounted in the body and arranged to rotate between a first position and the second position (Col. 2 lines 35-45, noting that such a mounting provides for rotation about the cylindrical axis of the flashlight in a number of positions).  

In regards to claim 15, Snyder discloses in Figures 1-4, the housing is rotatable about an axis of rotation and has an outer wall which is curved around its axis of rotation (Col. 2 lines 35-45, see 

In regards to claim 16, Snyder discloses in Figures 1-4, a part of the curved outer wall is exposed so that the housing can be rotated between the first and second positions by pushing the outer wall (Col. 2 lines 35-45, see Figs. 1 and 4, noting that such a mounting provides for rotation about the cylindrical axis of the flashlight in a number of positions by pushing the outer wall of 32).  

In regards to claim 17, Snyder discloses in Figures 1-4, the housing further comprises a side wall (39) which forms the flexible portion (37 with 40 therein).  

In regards to claim 18, Snyder discloses in Figures 1-4, a spirit level (Fig. 1), the spirit level comprising- a body (10), a bubble vial (any one of 22-24) mounted in the body (see Fig. 1), and a lighting unit (32), wherein the lighting unit comprises a housing (see Fig. 3), a battery within the housing (Col. 2 lines 46-48, Col. 4 lines 16-17), a bulb (44), and an electrical circuit (Col. 4 lines 16-19) which is within the housing and connects the bulb to the battery (Col. 4 lines 16-19), the housing having a switching portion (at 45), and a part of the circuit being mounted on the switching portion so that the switching portion can be moved to open and close the circuit (Col. 2 lines 68-71).  

In regards to claim 19, Snyder discloses in Figures 1-4, the housing (of 32) is slidably mounted in the body and arranged to slide between a first position and a second position (Col. 2 lines 46-63, see Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 which discloses a number of illuminated spirit levels with removable lighting devices similar to that which is currently claimed above and disclosed by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896